DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Epperlein et al. (USPAPN 2018/0274927) discloses:
a memory; and 5a processor coupled to the memory (see fig 1) and configured to:
generate a reference model that is a set of model parameter vectors that indicate an influence level of each factor that influences selection of an action alternative (see para [86] and [96], generating risk parameters that influence selection of a route, wherein aggregating parameters in a vector format would have been obvious to one of ordinary skill in the art);
calculate a selection probability for each action alternative (see para [86], each alternative route includes a probability of being selected),
calculate a model parameter vector for each user using a subset of model parameter vectors extracted from the reference model, based on the selection probability for each action alternative and a selection history of the action alternative by each user, generate action alternatives based on the model parameter vector for each user (see para [86] and [96], calculating a customized model for a particular user using the risk parameters, the probabilities, and criticalities of each of the risk parameters learned from the past selections of the particular user), and
15 transmit the generated action alternatives to a terminal device (see fig 1, display).
However, Epperlein does not disclose: calculate a selection probability for each action alternative, for each of the model parameter vectors. Similar reasons apply to claims 11 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Unger et al. (USPN 10,274,330), Epperlein et al. (USPN 10,527,437), and Epperlein et al. (USPN 11,293,766) each discloses providing weighted navigational routes. Johnson et al. (USPN 9,913,120) discloses predicting a possible user future state based on past user states.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668